       Case 1:16-cv-00083-BLW Document 269 Filed 03/01/21 Page 1 of 4




Alison Hunter (ISB # 8997)
Laura Granier (Pro hac vice)
HOLLAND & HART LLP
800 W. Main Street, Suite 1750
P.O. Box 2527
Boise, ID 83701-2527
(208) 342-5000
achunter@hollandhart.com
lkgranier@hollandhart.com

Counsel for Proposed Intervenor-Defendants
Elko, Eureka, and Humboldt Counties



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,                  )
WILDEARTH GUARDIANS, CENTER FOR              )
BIOLOGICAL DIVERSITY, and PRAIRIE            )
HILLS AUDUBON SOCIETY,                       )   Case No. 1:16-cv-83-BLW
                                             )
                     Plaintiffs,             )   MOTION TO INTERVENE IN
vs.                                          )   PHASE TWO
                                             )
DAVID BERNHARDT, Secretary of Interior;      )
JOSEPH R. BALASH, Assistant Secretary of     )
Interior; BUREAU OF LAND MANAGEMENT;         )
and U.S. FOREST SERVICE, et al.              )
                                             )
                     Defendants.             )
                                             )
           Case 1:16-cv-00083-BLW Document 269 Filed 03/01/21 Page 2 of 4




          Elko, Eureka, and Humboldt Counties (collectively, “the Counties”) hereby respectfully

move for leave to intervene as a matter of right as defendants in Phase Two of the above-

captioned action pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure.

Alternatively, the Counties moves to intervene permissively pursuant to Rule 24(b)(1)(B) and

(b)(2).

          In support of its motion, the Counties submit their defenses, a memorandum in support of

this motion, the Declarations of Julian J. Goicoechea, Curtis Moore, and James French filed

herewith, together with all other matters of record. The Counties would abide by any conditions

imposed by the Court on existing Intervenors for Phase Two of the litigation.

          Counsel of record in this proceeding were consulted regarding this motion. Counsel for

Plaintiffs represented that they reserve their position on the motion pending review of the filings.

Counsel for Federal Defendants take no position on the motion. Counsel for the State of Utah

Intervenor-Defendants represented they do not oppose the motion. Counsel for Intervenor-

Defendants the Western Energy Alliance and the National Cattlemen’s Beef Association also

represented that it does not oppose the motion. Counsel for Federal Defendants and Counsel

Intervenor-Defendants the State of Wyoming, the State of Idaho, Petroleum Association of

Wyoming, Wyoming Stock Growers Association, Public Lands Council, and Idaho Power and

Pacificorp did not respond.

          WHEREFORE, the Counties respectfully ask this Court to issue an Order granting this

Motion to Intervene as defendants in Phase Two of this matter.




MOTION TO INTERVENE IN PHASE TWO - 1
       Case 1:16-cv-00083-BLW Document 269 Filed 03/01/21 Page 3 of 4




      Respectfully submitted this 1st day of March 2021.


                                                 HOLLAND & HART LLP

                                                 By: /s/ Alison C. Hunter

                                                 Counsel for Proposed Intervenor-
                                                 Defendants Elko, Eureka, and Humboldt
                                                 Counties




MOTION TO INTERVENE IN PHASE TWO - 2
        Case 1:16-cv-00083-BLW Document 269 Filed 03/01/21 Page 4 of 4




                                     Certificate of Service

        I HEREBY CERTIFY that on the 1st day of March, 2021, I filed the foregoing
electronically through the CM/ECF system, which sent a Notice of Electronic filing to the parties
of record.



                                            /s/ Alison C. Hunter
                                            for HOLLAND & HART LLP




MOTION TO INTERVENE IN PHASE TWO - 3
